Electronically Filed
                                                      Supreme Court
                                                      SCWC-10-0000135
                                                      23-OCT-2012
                                                      09:37 AM

                        NO. SCWC-10-0000135

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               EMA F. KOMOMUA, nka Ema Z. Franco,
         Respondent/Plaintiff-Appellant/Cross-Appellee,

                                vs.

                       ROYALE K. KOMOMUA,
         Petitioner/Defendant-Appellee/Cross-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       (ICA NO. CAAP-10-0000135; FC-DIVORCE NO. 07-1-2758)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
           (By: Recktenwald, C.J., Nakayama, Acoba,
                   McKenna, and Pollack, JJ.)

          The Application for Writ of Certiorari filed on

September 11, 2012 by Petitioner/Defendant-Appellee/Cross-

Appellant Royale K. Komomua is hereby rejected.

          DATED:   Honolulu, Hawai#i, October 23, 2012.

A. Debbie Jew,                   /s/ Mark E. Recktenwald
for petitioner
                                 /s/ Paula A. Nakayama
Chunmay Chang,
for respondent                   /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack